Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the ELC filed on 02/07/2022.
Claims 12-17 and 19 have been canceled.
Claims 1-11 and 18 are pending.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 05/11/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Restriction / Election
4.	Applicants have selected Group I, claims 1-11 and 18, with traverse.

Examiner’s Note /  Claim Interpretation
5.	The claimed limitations in independent claims 1 and 18, “receive a selection of a subset of components in the tree structure according to a user operation, and also connect the selected subset of components to the tree structure, and change the parent-child relationships of the components according to the connection of the components.”, can be interpreted as 
	Pages 9 and 10 of the instant specification indicate that “components” are nodes or questions or answers in a tree and “map” is diagram associating components with each other. In other words, “map” can be interpreted as trees. 
	Claim 2’s and claim 6’s “ range for each application” is interpreted as allowing various input parameters such as string, character and numeric inputs.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 6, 9-11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Armbruster et al (US 20180039760) in view of Rosenberg (US 20150254214). 
Claim 1:
	Armbruster suggests an information management apparatus comprising: a processor configured to associate components including questions and answers to the questions using parent-child relationships, and control a display of the components as a tree structure [Armbruster: Par 8, 17, 24, 48 and 136 (Question trees including answers to questions)].
Rosenberg suggest receiving a selection of a subset of components in the tree structure according to a user operation, and also connect the selected subset of components to the tree structure, and change the parent-child relationships of the components according to the [Rosenberg: Fig 6 and paragraph 281 (Questions and answers trees or nodes) and par 717 (Drag-and-drop operations on a sub-tree)].
Both references (Armbruster and Rosenberg) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as information management. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Armbruster and Rosenberg before him/her, to modify the system of Armbruster with the teaching of Rosenberg in order to provide means for performing a drag-and-drop operation on a tree-like data structure [Rosenberg: Fig 6 and paragraph 281 (Questions and answers trees or nodes) and par 717 (Drag-and-drop operations on a sub-tree)].
Claim 2:
	The combined teachings Armbruster and Rosenberg suggest wherein the processor is capable of designating a range for each application applying a created tree structure and components [Armbruster: Par 49 (“different input parameters”)].
Claim 3:
	The combined teachings Armbruster and Rosenberg suggest wherein the processor manages a plurality of application range maps for designating the range for each application, and the processor receives a selection of a subset of components in a tree structure of a first application range map among the plurality of application range maps, and connects the selected subset of components to a tree structure tree in a second application range map. [Armbruster: Par 49 (“different input parameters”)].
Claim 9:
Armbruster and Rosenberg suggest wherein the processor causes questions to be displayed in a tree structure [Armbruster: Fig 2a].
Claim 10:
	The combined teachings Armbruster and Rosenberg suggest wherein the processor causes the tree structure to be displayed together with a table for creating the tree structure [Armbruster: Fig 2a (tree) and Fig 2b (table)].
Claim 11:
The combined teachings Armbruster and Rosenberg suggest wherein when the connection is made, the processor also changes the display of the table for creating the tree structure according to the connection [Rosenberg: Fig 6 and paragraph 281 (Questions and answers trees or nodes) and par 717 (Drag-and-drop operations on a sub-tree)].
	Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above and the claim is rejected on that basis.
Claim 18:
Claim 18 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather an apparatus and rejected under the same reasons as applied above.



Allowable Subject Matter
8.	Claims 3-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


Error! Unknown document property name.


Hung Le
03/11/2022